Title: Annual Message to Congress, 15 December 1802
From: Jefferson, Thomas
To: Congress


          
             To the Senate and House of Representatives
              of the United States.
            
          
          
            
              
               When we assemble together, fellow-citizens, to consider the state of our beloved country, our just attentions are first drawn to those pleasing circumstances which mark the goodness of that being from whose favor they flow, and the large measure of thankfulness we owe for his bounty. another year has come around, and finds us still blessed with peace and friendship abroad, law, order and religion at home, good affection & harmony with our Indian neighbors, our burthens lightened, yet our income sufficient for the public wants, and the produce of the year great beyond example. these, fellow citizens, are the circumstances under which we meet: and we remark with special satisfaction those which, under the smiles of providence, result from the skill, industry & order of our citizens, managing their own affairs in their own way, & for their own use, unembarrassed by too much regulation, unoppressed by fiscal exactions. 
            
            
              Discriminating duties.
               On the restoration of peace in Europe, that portion of the general carrying trade, which had fallen to our share during the war, was abridged by the returning competition of the belligerent powers. this was to be expected and was just. but, in addition, we find, in some parts of Europe, monopolising discriminations, which, in the form of duties, tend effectually to prohibit the carrying thither our own produce in our own vessels. from existing amities, and a spirit of justice, it is hoped that friendly discussion will produce a fair & adequate reciprocity. but should false calculations of interest defeat our hope, it rests with the legislature to decide whether they will meet inequalities abroad with countervailing inequalities at home, or provide for the evil in any other way.
            
            
              British Countervail.
               It is with satisfaction I lay before you an act of the British parliament anticipating this subject, so far as to authorise a mutual abolition of the duties and countervailing duties, permitted under the treaty of 1794. it shews on their part a spirit of justice and friendly accomodation, which it is our duty and our interest to cultivate with all nations. whether this would produce a due equality in the navigation between the two countries, is a subject for your consideration.
            
            
              Seamen
               Another circumstance which claims attention, as directly affecting the very source of our navigation, is the defect or the evasion of the law providing for the return of seamen, & particularly of those belonging to vessels sold abroad. numbers of them, discharged in foreign ports, have been thrown on the hands of our Consuls, who, to rescue them from the dangers into which their distresses might plunge them, & to save them to their country, have found it necessary in some cases, to return them at the public charge. 
            
            
              Louisiana.
               The cession of the Spanish province of Louisiana to France, which took place in the course of the late war, will, if carried into effect, make a change in the aspect of our foreign relations, which will doubtless have just weight in any deliberations of the legislature connected with that subject.
            
            
              Tripoli
               There was reason, not long since, to apprehend that the warfare in which we were engaged with Tripoli might be taken up by some other of the Barbary powers. a reinforcement therefore was immediately ordered to the vessels already there. subsequent information however has removed these apprehensions for the present. to secure our commerce in that sea, with the smallest force competent, we have supposed it best to watch strictly the harbour of Tripoli. still however the shallowness of their coast, & the want of smaller vessels on our part, has permitted some cruisers to escape unobserved: and to one of these an American vessel unfortunately fell a prey. the Captain, one American seaman, & two others of colour, remain prisoners with them; unless exchanged under an agreement formerly made with the Bashaw, to whom, on the faith of that, some of his captive subjects had been restored. 
            
            
              Georgia. 
               The convention with the state of Georgia has been ratified by their legislature, and a repurchase from the Creeks has been consequently made, of a part of the Talassee county. in this purchase has been also comprehended a part of the lands within the fork of Oconee and Oakmulgee rivers. the particulars of the contract will be laid before Congress so soon as they shall be in a state for communication. 
            
            
              Missipi territy 
               In order to remove every ground of difference possible with our Indian neighbors, I have proceeded in the work of settling with them, and marking the boundaries between us. that with the Choctaw nation is fixed in one part, & will be through the whole within a short time. the country to which their title had been extinguished before the revolution is sufficient to recieve a very respectable population, which Congress will probably see the expediency of encouraging, so soon as the limits shall be declared. we are to view this position as an Outpost of the United States, surrounded by strong neighbors, and distant from it’s support. and how far that monopoly, which prevents population, should here be guarded against, & actual habitation made a condition of the continuance of title, will be for your consideration. a prompt settlement too of all existing rights & claims within this territory, presents itself as a preliminary operation.
            
            
              Indiana. 
               In that part of the Indiana territory which includes Vincennes, the lines settled with the neighboring tribes fix the extinction of their title at a breadth of twenty four leagues from East to West, and about the same length, parallel with & including the Wabash. they have also ceded a tract of four miles square including the Salt-springs near the mouth of that river. 
            
            
              Finance. 
               In the department of finance, it is with pleasure I inform you that the reciepts of external duties, for the last twelvemonth, have exceeded those of any former year, & that the ratio of increase has been also greater than usual. this has enabled us to answer all the regular exigencies of government, to pay from the treasury, within one year, upwards of eight millions of dollars, principal & interest, of the public debt, exclusive of upwards of one million paid by the sale of bank stock, and making in the whole a reduction of nearly five millions and an half of principal, and to have now in the treasury four millions and an half of dollars, which are in a course of application to the further discharge of debt, and of current demands. Experience too, so far, authorises us to believe, if no extraordinary event supervenes, and the expences which will be actually incurred shall not be greater than were contemplated by Congress at their last session, that we shall not be disappointed in the expectations then formed. but nevertheless as the effect of peace on the amount of duties is not yet fully ascertained, it is the more necessary to practise every useful economy, and to incur no expence which may be avoided without prejudice. 
            
            
              Internl. taxes  Reloans
               The collection of the internal taxes having been compleated in some of the states, the officers employed in it are of course out of commission. in others they will be so shortly. but in a few, where the arrangements for the direct tax had been retarded, it will still be some time before the system is closed. it has not yet been thought necessary to employ the agent authorised by an act of the last session, for transacting business in Europe relative to debts & loans. nor have we used the power, confided by the same act, of prolonging the foreign debt by reloans, and of redeeming, instead thereof, an equal sum of the Domestic debt. should however the difficulties of remittance on so large a scale, render it necessary at any time, the power shall be executed, and the money thus unemployed abroad shall, in conformity with that law, be faithfully applied here in an equivalent extinction of Domestic debt. When effects so salutary result from the plans you have already sanctioned, when, merely by avoiding false objects of expence, we are able, without a direct tax, without internal taxes, & without borrowing, to make large and effectual paiments towards the discharge of our public debt, & the emancipation of our posterity from that mortal canker, it is an encouragement, fellow citizens, of the highest order, to proceed as we have begun, in substituting economy for taxation, and in pursuing what is useful for a nation placed as we are, rather than what is practised by others under different circumstances. and whensoever we are destined to meet events which shall call forth all the energies of our countrymen, we have the firmest reliance on those energies, and the comfort of leaving for calls like these, the extraordinary resources of loans and internal taxes. in the mean time, by paiments of the principal of our debt, we are liberating, annually, portions of the external taxes, & forming from them a growing fund, still further to lessen the necessity of recurring to extraordinary resources. 
            
            
              Estimates 
               The usual account of reciepts and expenditures for the last year, with an estimate of the expences of the ensuing one, will be laid before you by the Secretary of the treasury. 
            
            
            
              War deptmt
               No change being deemed necessary in our military establishment, an estimate of it’s expences for the ensuing year, on it’s present footing, as also of the sums to be employed in fortifications, and other objects within that department, has been prepared by the Secretary at war, and will make a part of the general estimates which will be presented you.
            
            
              Militia.
               Considering that our regular troops are employed for local purposes, and that the militia is our general reliance for great and sudden emergencies, you will doubtless think this institution worthy of a review, & give it those improvements of which you find it susceptible. 
            
            
              Naval estimates
               Estimates for the naval department, prepared by the Secretary of the navy for another year, will in like manner be communicated with the general estimates. a small force in the Mediterranean will still be necessary to restrain the Tripoline cruisers: and the uncertain tenure of peace with some other of the Barbary powers, may eventually require that force to be augmented. the necessity of procuring some smaller vessels for that service, will raise the estimate: but the difference in their maintenance will soon make it a measure of economy.
            
            
              Dry dock. 
               Presuming it will be deemed expedient to expend annually a convenient sum towards providing the naval defence which our situation may require, I cannot but recommend that the first appropriations for that purpose, may go to the saving what we already possess. no cares, no attentions, can preserve vessels from rapid decay, which lie in water, & exposed to the sun. these decays require great and constant repairs, and will consume, if continued, a great portion of the monies destined to naval purposes. to avoid this waste of our resources, it is proposed to add to our Navy yard here a Dock, within which our present vessels may be laid up dry, & under cover from the sun. under these circumstances experience proves that works of wood will remain scarcely at all affected by time. the great abundance of running water which this situation possesses, at heights far above the level of the tide, if employed as is practised for lock navigation, furnishes the means for raising and laying up our vessels, on a dry and sheltered bed. and should the measure be found useful here, similar depositories for laying up, as well as for building and repairing vessels, may hereafter be undertaken at other navy yards, offering the same means. the plans and estimates of the work, prepared by a person of skill and experience, will be presented to you, without delay, and from these will be seen that scarcely more than has been the cost of one vessel is necessary to save the whole; and that the annual sum to be employed towards it’s completion may be adapted to the views of the legislature as to Naval expenditure. 
            
            
              Conclusion
               To cultivate peace, & maintain commerce & navigation in all their lawful enterprises; to foster our fisheries as nurseries of navigation & for the nurture of man, and protect the manufactures adapted to our circumstances; to preserve the faith of the nation by an exact discharge of it’s debts and contracts, expend the public money with the same care and economy we would practise with our own, & impose on our citizens no unnecessary burthens; to keep in all things within the pale of our constitutional powers, & cherish the federal union, as the only rock of safety; these, fellow citizens, are the landmarks by which we are to guide ourselves in all our proceedings. by continuing to make these our rule of action, we shall endear to our countrymen the true principles of their constitution, and promote an union of sentiment and of action, equally auspicious to their happiness and safety. on my part you may count on a cordial concurrence in every measure for the public good; and on all the information I possess which may enable you to discharge to advantage the high functions with which you are invested by your country.
            
          
          
            Th: Jefferson
            Dec. 15. 1802.
          
        